Dissenting Opinion..
Elliott, J.
I concur in the conclusion that Birke could not acquire title under the sheriff’s sale on the Colley judgments, but dissent from the conclusion that he could not hold and enforce them as liens against the Abbott mortgage.
I think that as the promise to pay the Colley judgments was solely in consideration that the promisor should acquire a clear title to the land purchased, and that as the consideration failed the promise should not be enforced in favor of the mortgagee Abbott. This conclusion does Abbott no injury, because it leaves him in the same condition he was at the time he took his mortgage, while the conclusion reached by the court puts him in a better condition at the expense of Birke, and this I respectfully affirm is not equitable. The rule adopted by the court enables • a. stranger to make a promise available which the party to whom it was made could not have enforced. But for the promise it is clear, under all the authorities, that the purchaser could have used the Colley judgments for the protection of his title against the Abbott mortgage, and that promise ought not to deprive him of this right, for the reason That he did not get the consideration on which it was made, namely, a good title. Time permits only a bare statement of the main proposition which constrains this dissent, although there are others that may be suggested.
Filed June 9, 1885.